Carni and Lindley, JJ. (dissenting in part).
We respectfully disagree with the conclusion of our colleagues that the circumstances giving rise to plaintiffs injury are not embraced by Labor Law § 240 (1). We therefore dissent in part.
The majority recognizes that the scaffold involved in plaintiffs injuries was subjected to an “unchecked descent,” but nonetheless concludes that plaintiffs accident was only “connected in some tangential way with the effects of gravity,” quoting Ross v Curtis-Palmer Hydro-Elec. Co. (81 NY2d 494, 501 [1993]). Defendants’ expert conceded that the gear lock dog device in the cranking mechanism “was designed [to] prevent[ ] the scaffold from falling to the ground.” Plaintiff’s expert opined that plaintiffs injury was caused by a “malfunction” of the device, which resulted in “an unexpected fall of the scaffold platform and an uncontrolled backward movement of the crank handle due to a defect in the cranking mechanism.”
Thus, in our view, there can be no question that “the harm to plaintiff was the direct consequence of the application of the force of gravity to the [cranking mechanism]” (Runner v New York Stock Exch., Inc., 13 NY3d 599, 604 [2009]; see also Apel v City of New York, 73 AD3d 406 [2010]), and that the risk to be guarded against “arose from the force of the [scaffold’s] unchecked, or insufficiently checked, descent” (Runner, 13 NY3d at 603). Unlike the majority, we conclude that it is irrelevant whether plaintiffs coworkers were prevented from “falling to the ground.” This case does not involve a worker’s fall from a height. Rather, this case falls within a now well-recognized variant of a “falling object” case under Labor Law § 240 (1) (see *1895Runner, 13 NY3d at 604), and does not depend upon whether plaintiff has fallen or been hit by the falling object (see id.; see also Apel, 73 AD3d 406 [2010]). Here, as in Runner, we conclude that “the injury to plaintiff was every bit as direct a consequence of the descent of the [scaffold] as would have been an injury to a worker positioned in the descending [scaffold’s] path” (Runner, 13 NY3d at 604). As the Court of Appeals has made clear, “[t]he latter worker would certainly be entitled to recover under section 240 (1) and [here] there appears [to be] no sensible basis to deny plaintiff the same legal recourse” (id.).
Therefore, we would modify the order by denying in part the respective motions of defendants/third-party plaintiffs and third-party defendant for summary judgment and reinstating the Labor Law § 240 (1) claim. Present—Scudder, PJ., Peradotto, Carni, Lindley and Sconiers, JJ.